FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                        September 15, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
THERESIA RENEE BREEN,

      Plaintiff - Appellant,

v.                                                          No. 16-8105
                                                   (D.C. No. 1:15-CV-00168-NDF)
JAMIE BLACK; ALLYSON BLACK,                                   (D. Wyo.)

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, O’BRIEN, and BACHARACH, Circuit Judges.
                   _________________________________

      After contentious divorce and child custody proceedings, Theresia Renee

Breen filed this lawsuit against her ex-husband, Jamie Black, and his wife, Allyson

Black. She raised a variety of claims, including civil stalking, tortious interference

with existing business relations, slander, and libel. The district court entered a

summary judgment in favor of the Blacks on all claims, citing Breen’s failure to

provide sufficient admissible evidence to support her allegations. We affirm.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      We review the district court’s grant of summary judgment de novo, applying

the same legal standard as the district court. Cillo v. City of Greenwood Vill.,

739 F.3d 451, 461 (10th Cir. 2013). Summary judgment must be granted if “there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). Conversely, “[t]o avoid summary judgment,

the evidence must be such that a reasonable jury could return a verdict for the

nonmoving party.” Vitkus v. Beatrice Co., 11 F.3d 1535, 1539 (10th Cir. 1993). The

nonmovant must identify sufficient evidence pertinent to the material issues of the

case; “[c]onclusory allegations . . . will not suffice.” Diaz v. Paul J. Kennedy Law

Firm, 289 F.3d 671, 675 (10th Cir. 2002) (internal quotation marks omitted). A

motion for summary judgment improvidently denied is equally inappropriate as one

improvidently granted.

      Breen makes three arguments on appeal. She first tells us the Blacks did not

meet their initial burden to make “a prima facie demonstration of the absence of a

genuine issue of material fact and entitlement to judgment as a matter of law.” Adler

v. Wal-Mart Stores, Inc., 144 F.3d 664, 670-71 (10th Cir. 1998). We see it

differently. Because the Blacks will not bear the burden of persuasion at trial, they

can meet their initial burden “simply by pointing out to the court a lack of evidence

for the nonmovant on an essential element of the nonmovant’s claim.” See id. at 671.

The Blacks satisfied this standard by delineating the elements of the claims in their

summary judgment motion and asserting a lack of admissible evidence to support


                                           2
those elements. The burden then shifted to Breen to go beyond her pleadings by

setting forth facts, in the form of affidavits, deposition transcripts, or other

documents listed in Fed. R. Civ. P. 56. See Adler, 144 F.3d at 671. Those facts must

not only be admissible as evidence, but must reveal a genuine dispute as to a material

fact. Fed. R. Civ. P. 56(c).

       In her second argument, Breen contests the fairness of the summary judgment

hearing. After she filed an opposition brief, the district judge allowed both sides to

present further arguments at a motions hearing. There, the Blacks challenged the

admissibility of Breen’s evidence (which consisted largely of her own affidavit) on

hearsay and foundational grounds. Feeling “sandbagged,” Aplt. Corrected Opening

Br. at 10, Breen contends the Blacks should have raised this challenge in their

opening brief; she also faults the district judge for not giving her an adequate

opportunity to respond. Her first contention is a non-starter—the Blacks could not

have challenged the admissibility of the affidavit’s contents in their opening brief

because Breen’s affidavit was not then available; it appeared only after the Blacks’

brief was filed. Moreover, the admissibility of Breen’s “evidence” was a legitimate

topic: affidavits used to oppose summary judgment must “be made on personal

knowledge, set out facts that would be admissible in evidence, and show that the

affiant . . . is competent to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

With respect to the second contention, the hearing transcript shows Breen was




                                             3
afforded an adequate opportunity to present and support her claims and even to

correct numerous citation deficiencies in her opposition brief.

      Finally, Breen insists she established genuine issues of material fact sufficient

to preclude summary judgment. That is hardly the case. In its summary judgment

order, the district judge went through the elements of each claim and carefully

explained why Breen had not provided sufficient admissible evidence to support any

claim or to create a genuine dispute of material fact, taking into account the

applicable statutes of limitation. We have nothing to add to that thorough and cogent

analysis.

      We affirm the summary judgment on all claims. In addition, we deny Breen’s

motion to supplement the appellate record with deposition excerpts not included in

the district court record. “[W]e conduct [our] review from the perspective of the

district court at the time it made its ruling,” reviewing only those materials

adequately brought to the judge’s attention. Adler, 144 F.3d at 671; see, e.g., Allen v.

Minnstar, Inc., 8 F.3d 1470, 1474-76 & n.4 (10th Cir. 1993) (declining to consider

deposition transcripts because they were not before the district judge who made the

summary judgment ruling). We have “an inherent equitable power to supplement the

record on appeal with matters that were not before the district court,” United States v.

Balderama-Iribe, 490 F.3d 1199, 1202 n.4 (10th Cir. 2007) (internal quotation marks

omitted), but Breen has not persuaded us such a “rare exception” to Federal Rule of




                                            4
Appellate Procedure 10(e) is appropriate here, see United States v. Kennedy,

225 F.3d 1187, 1192 (10th Cir. 2000).


                                          Entered for the Court


                                          Terrence L. O’Brien
                                          Circuit Judge




                                          5